Citation Nr: 1314889	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  13-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease with intervertebral disc syndrome of the thoracolumbar spine.

2.  Entitlement to an initial evaluation in excess of 20 percent for limitation of flexion of the right hip due to degenerative labral tear and trochanteric bursitis.

3.  Entitlement to an initial evaluation in excess of 20 percent for limitation of abduction of the right hip due to degenerative labral tear and trochanteric bursitis.

4.  Entitlement to an initial evaluation in excess of 10 percent for limitation of extension of the right hip due to degenerative labral tear and trochanteric bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to January 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Veteran's representative provided notice on the Veteran's behalf that he wished to withdraw his appeal of the claims for increased ratings for service-connected thoracolumbar spine and right hip disabilities.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issues of entitlement to increased ratings for service-connected thoracolumbar spine and right hip disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  The Veteran's representative, on the Veteran's behalf, has withdrawn this appeal as to the claims of entitlement to increased ratings for thoracolumbar spine and right hip disabilities; hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and the appeal is dismissed.


ORDER

The appeal of the claim for an increased rating for degenerative disc disease with intervertebral disc syndrome of the thoracolumbar spine is dismissed.

The appeal of the claim for an increased rating for limitation of flexion of the right hip due to degenerative labral tear and trochanteric bursitis is dismissed.

The appeal of the claim for an increased rating for limitation of abduction of the right hip due to degenerative labral tear and trochanteric bursitis is dismissed.

The appeal of the claim for an increased rating for limitation of extension of the right hip due to degenerative labral tear and trochanteric bursitis is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


